Judgment, Supreme Court, New York County (Stephen Crane, J.), rendered on April 11, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of 5 to 10 years, unanimously affirmed.
Defendant’s argument that the trial court erred in failing to give a charge on identification is unpreserved. Moreover, we fail to see how defendant was prejudiced by this omission, as defendant was arrested moments after selling narcotics to an undercover police officer, and was arrested in possession of pre-recorded "buy” money. The charge that a reasonable doubt is a doubt for which a juror "can express a reason”, and that the jury should apply the same reasoning "as you would and do apply to weighty and important matters involving your *270personal and business affairs,” was not error. (People v Jackson, 155 AD2d 329, affd 76 NY2d 908; People v Jones, 162 AD2d 204, lv denied 76 NY2d 859; People v Malloy, 55 NY2d 296, cert denied 459 US 847.) Concur—Sullivan, J. P., Carro, Wallach, Kupferman and Kassal, JJ.